         Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

                                       :
 UNITED STATES,                        :
                                       :            No. 3:16-CR-86-VLB
                   v.                  :
                                       :               June 4, 2020
 DAVID M. ADAMS                        :
 Defendant.                            :


        RULING AND ORDER ON MOTION TO REDUCE SENTENCE [DKT. 310].

        Before the Court is David Adams’s Motion to Reduce Sentence pursuant to

the First Step Act, 18 U.S.C. § 3582(c)(1)(A). [Dkt. 310]. Mr. Adams seeks

compassionate release based on his risk of contracting COVID-19 while

incarcerated at FMC Devens. Id. The Government opposes his motion. [Dkt. 312].

Mr. Adams replies. [Dkt. 314]. For the reasons set forth below, the Court denies Mr.

Adams’s motion.

   I.      Background

        David Adams pleaded guilty to six-count indictment charging him with tax

evasion and obstructing the collection of taxes. [Dkt. 136]. On November 27, 2018,

the Court sentenced Mr. Adams to 90 months of incarceration. [Dkt. 219]. So far,

he has been served approximately 18 months.

        Mr. Adams is 59 years old. [Dkt. 149 at 3]. He has high blood pressure and

takes medication to control it. The CDC has issued guidance on “People who Need

Extra Precautions.” Centers for Disease Control and Prevention, Coronavirus
           Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 2 of 9



Disease 2019 (COVID-19): People Who Need Extra Precautions.1 Neither people of

Adams’s age nor people with high blood pressure are included. He is not 65 years

or older, and he does not suffer from any of the listed medical conditions that

create an increased risk according to the CDC guidelines.

          Correctional and detention facilities “present unique challenges for control

of COVID-19 among incarcerated/detained persons, staff, and visitors.” Guidance

for Correctional and Detention Facilities, Centers for Disease Control and

Prevention: Coronavirus Disease 2019 (COVID-19) (March 23, 2020).2 In these

settings, recommended social distancing and hygiene precautions are more

difficult to practice. Id. Mr. Adams is currently incarcerated in FMC Devens.

    II.      Legal Standard

          Under the First Step Act of 2018, federal prisoners may petition courts

directly for reduction of their sentences, and judges may grant such requests if

“extraordinary and compelling reasons” support reduction. See First Step Act of

2018, Section 603(b), Pub. L. 115- 391, 132 Stat. 5194 (2018) (amending 18 U.S.C. §

3582(c)(1)(A)(i)) (“First Step Act”). 18 U.S.C. § 3582(c)(1)(A) now authorizes a court

to modify a term of imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a


1
  Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/index.html.
2
  Available at: https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html. (last visited: May 13, 2020).
           Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 3 of 9



request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). Where this exhaustion requirement is met, a court may reduce the

defendant’s sentence if it finds that “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The Court must also

consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable.” Id. “The defendant bears the burden of showing that she is entitled to

a sentence reduction.” United States v. Gagne, No. 3:18-CR-242 (VLB), 2020 WL

1640152, at *3 (D. Conn. Apr. 2, 2020)

   III.     Analysis


   A. Exhaustion of Administrative Remedies
          Mr. Adams attaches a letter from the Warden at FMC Devens which

references his April 7, 2020 request for compassionate release and denies the

requested relief. [Dkt. 310-2]. The Court finds that he has satisfied the 30-day

exhaustion requirement, and that it has clear authority.

   B. “Extraordinary and Compelling Reason”
          At Congress’s direction, the U.S. Sentencing Commission promulgated

guidance on the circumstances constituting “extraordinary and compelling”

reasons. See 28 U.S.C. § 944(t); U.S.S.G. 1B1.13. The U.S. Sentencing Commission

has not updated its guidance since the enactment of the First Step Act. See

U.S.S.G. 1B1.1 (Nov. 1, 2018). The Application Notes to U.S.S.G. § 1B1.13 explain

that a defendant’s medical condition may constitute “extraordinary and

compelling” circumstances when:
          Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 4 of 9



        (A) Medical Condition of the Defendant.--
               (i) The defendant is suffering from a terminal illness (i.e., a
               serious and advanced illness with an end of life trajectory). A
               specific prognosis of life expectancy (i.e., a probability of death
               within a specific time period) is not required. Examples include
               metastatic solid-tumor cancer, amyotrophic lateral sclerosis
               (ALS), end-stage organ disease, and advanced dementia.
        [or]
               (ii) The defendant is--
                     (I) suffering from a serious physical or medical condition,
                     (II) suffering from a serious functional or cognitive
                     impairment, or
                     (III) experiencing deteriorating physical or mental health
                     because of the aging process,
               that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional facility
               and from which he or she is not expected to recover.
U.S.S.G. 1B1.13, Commentary Application Note 1(A). Any “other” “extraordinary

and compelling reason” may also justify relief. Id. at Commentary Application Note

1(D).

        The Court finds that Mr. Adams has not provided an extraordinary or

compelling reason, as neither his medical conditions nor his age increases his risk

from COVID-19. While Mr. Adams has high blood pressure, the CDC has stated that

it believes high blood pressure, though correlated with other underlying health

conditions that engender vulnerability to COVID-19, does not itself cause

vulnerability to COVID-19:

              At this time, we do not think that people with high blood pressure
        and no other underlying health conditions are more likely than others
        to get severely ill from COVID-19. Although many people who have
        gotten severely ill from COVID-19 have high blood pressure, they are
        often older or have other medical conditions like obesity, diabetes, and
       Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 5 of 9



     serious heart conditions that place them at higher risk of severe illness
     from COVID-19.

CDC, Frequently Asked Questions, COVID-19 and Hypertension.3

      The fact that Mr. Adams does not have a condition that makes him especially

vulnerable under CDC risk factors distinguishes him from the defendants in the

cases he cites. See United States v. Jepsen, No. 3:19-cr-73 (VLB) (Dkt. 41, Apr. 1,

2020) (granting compassionate release where defendant had three CDC risk

factors, government did not object to motion, and defendant had less than 2

months left to serve); United States v. Brickhouse, No. 3:16-cr-114-2 (VAB) (Dkt.

470, May 14, 2020) (granting compassionate release where defendant severely

obese, prediabetic, had three bouts of acute respiratory infections, treated twice

for pneumonia, in addition to having stage 2 hypertension); United State v.

Delgado, No. 3:18-cr-17 (VAB), 2020 WL 2464685, *3 (D. Conn. Apr. 30, 2020)

(granting compassionate release where defendant severely obese, suffering from

sleep apnea and psoriasis); United States v McCarthy, No. 3:17-cr-230 (JCH), 2020

WL 1698732, *5 (D. Conn. Apr. 8, 2020) (granting compassionate release where 65-

year-old defendant suffered from COPD, asthma and other lung-related ailments);

United States v. Colvin, No. 3:19-cr-179 (JBA) (Dkt. 38, Apr. 2, 2020) (granting

compassionate release where defendant suffering from diabetes and high blood

pressure and had 11 days left to serve); United States v. Echevarria, 3:17-cr-44

(MPS) (Dkt. 1616, Jun. 4, 2020) (granting compassionate release where defendant

suffering from chronic and worsening respiratory disease (asthma), government



3
 Available at: https://www.cdc.gov/coronavirus/2019-ncov/faq.html#COVID-19-
and-Hypertension
        Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 6 of 9



did not oppose motion); United States v. Norris, No. 3:17-cr-106 (Dkt. 243, Apr. 16,

2020) (granting compassionate release where defendant suffering from asthma,

neither government nor victims opposed release); see also United States v. Smith,

No. 12-cr-122 (JFK), 2020 WL 1849748, at *1, *4 (S.D.N.Y. Apr. 13, 2020) (granting

compassionate release where 62-year-old defendant suffering from asthma, blood

clots, a thyroid condition, high cholesterol, and suspected multiple myeloma

(cancer of the bone marrow), government did not contest that extraordinary and

compelling reasons exist for immediate release, and defendant scheduled for

release in 7 months after having served over 98 months of his 120-month

sentence); United States v. Zukerman, No. 16-cr-194 (AT), 2020 WL 1659880, at *5

(S.D.N.Y. Apr. 3, 2020) (modifying sentence such that defendant’s remaining term

of imprisonment replaced by an equal period of home incarceration where

defendant was 75-years old, suffering from diabetes, obesity and hypertension);

United States v. Daugerdas, No. 09-cr-581, 2020 WL 2097653 at *3 (S.D.N.Y. May 12,

2020) (finding “extraordinary and compelling reasons” based on defendant’s

obesity, Type 2 diabetes, hypertension and high cholesterol, but denying release

based on consideration of the 3553(a) factors in light of the fact ath defendant had

only served 37% of his sentence for his decade-long criminal tax shelter fraud

scheme).

      In his reply, Mr. Adams also argues that the Court should consider him about

10 years physiologically older than he is, consistent with Dr. Goldenson’s general

statement about incarcerated individuals:

      [I]t is well-accepted within the medical community that, due to the
      burden of chronic illnesses and other persistent health challenges of
        Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 7 of 9



      many of those housed in correctional facilities, incarcerated
      individuals are physiologically 10 years older than their chronological
      age. Because physiological age is more relevant when evaluating risk
      of complications from COVID-19, even younger incarcerated
      individuals could be at heightened risk of severe complications.


[Dkt. 310-3 (Goldenson Aff.) ¶ 24]. But, as just discussed, Mr. Adams has not shown

that the specific cause of the physiological aging effect that Dr. Goldenson

identifies – “the burden of chronic illnesses and other persistent health

challenges” – is present in his case. Therefore, the Court considers Mr. Adams to

be 59 for the purposes of this motion, several years younger than 65, the youngest

age the CDC identifies to be at high risk from COVID-19. Centers for Disease

Control and Prevention, Coronavirus Disease 2019 (COVID-19): People Who Are at

Higher Risk.4

      Finally, Mr. Adams has shown neither that FMC Devens is taking inadequate

precautions against the spread of the virus nor that it is providing inadequate care

to infected inmates. The Court recognizes that at FMC Devens, 50 inmates and 4

staff have tested positive for COVID-19, of whom 1 inmate has passed away and 3

individuals have recovered. Covid-19 Coronavirus, Bureau of Prisons (June 3,

2020).5 However, FMC Devens is also taking numerous precautions to prevent the

spread of the coronavirus and to care for those who have contracted it. See [Dkt.

311-1 (Ex. GX 2: Apr. 22, 2020 Shaw Aff.)] (detailing measures taken by Bureau of

Prisons and FMC Devens); see also Grinis v. Spaulding, No. CV 20-10738-GAO,




4
  Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html.
5
  Available at: https://www.bop.gov/coronavirus/
        Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 8 of 9



2020 WL 2300313, at *3 (D. Mass. May 8, 2020) (finding inmate plaintiffs had not

demonstrated the likelihood of success of the argument that FMC Devens staff

“have been actionably deliberately indifferent to the health risks of inmates.”).

      Therefore, the Court finds that Mr. Adams has not provided an extraordinary

or compelling reason for release. He has not demonstrated that he is at greater risk

of experiencing serious complications if he contracts COVID-19 than other

inmates. He has not demonstrated that FMC Devens’s response is inadequate. The

simple risk of the coronavirus pandemic in an institutional environment is not an

extraordinary or compelling reason warranting release. See United States v.

Gamble, No. 3:18-CR-0022-4(VLB), 2020 WL 1955338, at *5 (D. Conn. Apr. 23, 2020)

(denying motion for compassionate release to inmate at a facility with confirmed

COVID-19 cases among prisoners and staff); United States v. Hull, No. 3:17-CR-132

(SRU), 2020 WL 2475639, at *3 (D. Conn. May 13, 2020) (same).

   C. 18 U.S.C. § 3553(a) factors

      Because Mr. Adams has not demonstrated “extraordinary and compelling”

reasons for a reduction of sentence, the Court only briefly addresses the § 3553(a)

sentencing factors.

      Mr. Adams faced a statutory maximum of 22 years of imprisonment, see 26

U.S.C. §§ 7201 and 7212(a), and an advisory guideline range of 79 to 97 months.

[Dkt. 149 ¶188]. The guideline sentence imposed reflects Mr. Adams’s commission

of a $4.2 million tax fraud over fifteen years, an offense which involved thousands

of acts of deception, putting his personal accountant at professional risk,

obstructing collection efforts by four separate IRS revenue officers, and, ultimately,
          Case 3:16-cr-00086-VLB Document 315 Filed 06/04/20 Page 9 of 9



efforts to mislead the Court and Probation Office. See, e.g., [Dkt. 149 (Dec. 15, 2017

Presentence Investigation Report) ¶¶ 7-138]; [Dkt. 158 (Feb. 22, 2018 Presentence

Investigation Report Suppl.)]. Mr. Adams has been in prison for just under 18

months, less than twenty percent of his sentence. A sentence of time served or

home confinement would not reflect the seriousness of the offense or foster

respect for the law.

   IV.      Conclusion
         For the reasons given, the Court denies Mr. Adams’s motion for

compassionate release. See Fed. R. Crim. P. 37(a)(2).

                                              IT IS SO ORDERED.

                                              _______/s/___________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge



         Dated this day in Hartford, Connecticut: June 4, 2020
